TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00764-CR



                              Brandon Battles Odanga, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
       NO. D-1-DC-06-301719, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Brandon Battles Odanga seeks to appeal from a judgment of conviction for

aggravated assault. The trial court has certified that this is a plea bargain case and Odanga has no

right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 28, 2007

Do Not Publish